REASONS FOR ALLOWANCE
Claims 12 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance. The closest prior art of record to Lim, alone or in combination with the other prior art of record, does not teach or fairly suggest:
●claim 12, bending the second member by pivoting the jig portion, such that a central part of the second member is placed below both ends thereof; and, unbending the second member to be disposed adjacent to the first member while beinq spaced apart from the first member; and,
	●claim 16, apply a first pressure between the first stage and the jig device; and, applying a second pressure higher than the first pressure between the jig device and the adhesive sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda Gray at (571), Mon-Fri, 9AM. If you are unable to reach the examiner, the examiner’s supervisor, Phil Tucker, can be reached on (571) 272-1095. The fax phone is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. Additional questions: contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a Customer Service Representative, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745